Case 2:85-cv-04544-DMG-AGR Document 1098 Filed 03/19/21 Page 1 of 5 Page ID
                                #:42810



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 85-04544 DMG (AGRx)                                    Date    March 19, 2021

 Title Jenny L. Flores, et al. v. Merrick Garland, et al.                             Page    1 of 5

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                 NOT REPORTED
              Deputy Clerk                                               Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER RE MARCH 19, 2021 STATUS CONFERENCE

        On March 19, 2021, the Court held a status conference to discuss (1) the March Interim
Juvenile Coordinator Reports [Doc. # 1084]; (2) the parties’ Joint Status Report regarding the draft
settlement with Customs and Border Patrol (“CBP”) relating to Plaintiffs’ Ex Parte Application
for a Temporary Restraining Order [Doc. # 572]; (3) requirements for the parties’ upcoming Joint
Status Report on the Immigration and Customs Enforcement (“ICE”) Directive and Notice of
Rights ordered by the Court in its September 18, 2020 Order [Doc. # 987]; and (4) deadlines
regarding the upcoming Interim Report by the Special Master Andrea Ordin and Special Expert
Dr. Paul Wise on the evolving situation relating to migrant minors at the U.S. Southwest Border.

        The Court commends each agency for their swift responses to increased exigencies. In
particular, the Court notes the positive changes implemented in CBP’s coordination and strategy
with respect to Flores Settlement Agreement compliance. In light of the rapidly evolving
circumstances, the Court shall require specific topics to be reported upon in the Juvenile
Coordinators’ next interim reports, as described below.

        As for the Notice of Rights and ICE Directive, ICE’s new policies resulting in more rapid
processing of families seem likely to make this issue less of an urgent priority at this time. The
parties’ next Joint Status Report on the ICE Directive, originally stipulated to be due on March 24,
2021, shall include an updated census of any Class Members in ICE custody for over 20 days. In
the meantime, the parties and Legal Services Providers Amici Curiae remain free to disseminate
the Notice of Rights to their clients as they deem appropriate.

        The parties also requested the inclusion of a range of additional topics in next week’s Joint
Status Report. To encourage expeditious resolution of these issues, the Court grants those requests.

      Lastly, the Court grants the parties the opportunity to respond to a draft of the Special
Master and Special Expert’s next interim report and recommendations before that report is


 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1098 Filed 03/19/21 Page 2 of 5 Page ID
                                #:42811



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 85-04544 DMG (AGRx)                                    Date   March 19, 2021

 Title Jenny L. Flores, et al. v. Merrick Garland, et al.                              Page    2 of 5

finalized and filed on the docket, as well as the opportunity to respond again once it is filed. [Doc.
# 494.]

         In light of the foregoing, the Court ORDERS the following:

         1.     Defendants shall continue to release Class Members from their custody without
                unnecessary delay in a manner consistent with the FSA and the Court’s prior
                Orders, and consistent with concern for the particular vulnerability of minors,
                especially during the pandemic. FSA at ¶¶ 11, 14 [Doc. # 101].

         2.     By March 26, 2021, the parties shall file a Joint Status Report regarding the
                following topics:

                a.     The status of Defendants’ plans regarding the ICE Directive and the
                       dissemination of the Notice of Rights, which should include and take into
                       account the census data for Class Members held in ICE facilities beyond 20
                       days.

                b.     The status of the draft CBP settlement agreement relating to Plaintiffs’ Ex
                       Parte Application for a Temporary Restraining Order [Doc. # 572] and
                       Defendants’ explanation as to how the Ninth Circuit’s December 29, 2020
                       Order affects that status.

                c.     A description of Class Members’ access to legal counsel at Karnes County
                       Family Residential Center and the South Texas Family Residential Center
                       (“Dilley”);

                d.     The status of the parties’ discussions regarding proposed changes to the
                       information shared by the Office of Refugee Resettlement (“ORR”)
                       Juvenile Coordinator in her interim reports and other contexts.


         3.     The CBP, ICE, and ORR Juvenile Coordinators shall file their next interim reports
                by April 9, 2021.

                a.     The CBP Juvenile Coordinator shall provide: (i) a census of Class Members
                       in CBP custody in the Rio Grande Valley sector, (ii) an update on CBP’s
 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1098 Filed 03/19/21 Page 3 of 5 Page ID
                                #:42812



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    CV 85-04544 DMG (AGRx)                                     Date   March 19, 2021

 Title Jenny L. Flores, et al. v. Merrick Garland, et al.                             Page    3 of 5

                      policies and capacity for processing minors in light of COVID-19, Title 42,
                      and the recent influx, (iii) an update as to whether the conditions at the
                      Donna Centralized Processing Center (CPC-DNT) or any other facility that
                      serves as a hub for processing minors are safe and sanitary under FSA
                      Paragraph 12, and (iv) a status update, if any, on the CPC Ursula renovation
                      project and any other CBP construction or renovation projects related to
                      processing Class Members.

              b.      The ICE Juvenile Coordinator shall cover the topics listed in the April 24,
                      2020 Order [Doc. # 784] and compliance with the Court’s Order regarding
                      minors held under Title 42 authority [Doc. # 976] with respect to any
                      facilities in which ICE receives Class Members. In addition, the interim
                      report shall provide:

                      i. Specific explanations for the continued detention of each minor
                         detained at an ICE facility beyond 20 days, which the Juvenile
                         Coordinator will review with the Special Master before submitting the
                         updated report to the Court;

                      ii. The numbers of all minors, adult residents, and personnel currently
                          infected with COVID-19 at any ICE facility that receives Class
                          Members.

                     iii. A description of ICE’s policies regarding access to counsel at facilities
                          that receive Class Members.

              c.      In light of evolving circumstances and the parties’ progress toward an
                      agreement regarding ORR information sharing, the ORR Juvenile
                      Coordinator is relieved of the duty to report on the topics listed in the April
                      24, 2020 Order [Doc. # 784] and compliance with the Court’s Order
                      regarding minors held under Title 42 authority [Doc. # 976]. Instead, the
                      ORR Juvenile Coordinator will report on the topics agreed upon by the
                      parties in their March 26 Joint Status Report, as well as:

                      i. The reasons for delays in transferring Class Members from CBP to ORR
                         custody;



 CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1098 Filed 03/19/21 Page 4 of 5 Page ID
                                #:42813



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No.     CV 85-04544 DMG (AGRx)                                   Date   March 19, 2021

 Title Jenny L. Flores, et al. v. Merrick Garland, et al.                            Page    4 of 5

                      ii. The names and locations of ORR facilities where any Class Member has
                          contracted COVID-19 while already housed at the facility, rather than
                          being diagnosed with COVID-19 at intake;

                     iii. Updates on ORR’s plans, if any, to expand capacity;

                     iv. Updates on ORR’s plans, if any, to expedite intake and/or release of
                         Class Members; and

                      v. Descriptions of ORR’s collaboration with other agencies, including
                         CBP and the Federal Emergency Management Agency (“FEMA”); and

                     vi. Descriptions of ORR’s COVID-19 plans in light of any recent updates
                         to CDC guidelines and the start of vaccine distribution, including any
                         steps to ensure prompt vaccination of personnel and residents.

              d.      Plaintiffs, Defendants, and Amici may file responses, if any, to these interim
                      reports by April 16, 2021, after first meeting and conferring regarding
                      areas of dispute and attempting to achieve resolution.

         4.   Special Expert Dr. Paul Wise and the Special Master Andrea Ordin shall continue
              to provide enhanced monitoring of ICE facilities’ care of minors, and shall have the
              ability to (a) request and obtain copies of medical care data and policies; (b) have
              telephone or videoconference access to persons most knowledgeable at those
              facilities with whom they can discuss the baseline of custodial medical care, health
              care protocols, and COVID-19 prevention practices; (c) consider protocols for
              identifying minors who have serious medical conditions that may make them more
              vulnerable to COVID-19; (d) interview minors with serious medical conditions or,
              as appropriate, their parents; and (e) make such recommendations for remedial
              action that they deem appropriate. They shall also monitor the conditions at CBP
              facilities that process minors, ORR “Emergency Intake Sites,” and any other new
              sites under any Defendant’s control that care for Class Members. They shall
              continue to monitor any hoteling of minors, under the authority discussed in the
              Court’s July 25, 2020 Order. [Doc. # 887.]

              a.      By March 26, 2021, the Special Master and Special Expert shall deliver the
                      draft of their next interim report and recommendations to the parties.


 CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1098 Filed 03/19/21 Page 5 of 5 Page ID
                                #:42814



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No.     CV 85-04544 DMG (AGRx)                                 Date    March 19, 2021

 Title Jenny L. Flores, et al. v. Merrick Garland, et al.                           Page    5 of 5

              b.      By March 31, 2021, the Special Master and Special Expert shall file their
                      next interim report with the Court.

              c.      The parties may file any responses to the interim report by April 7, 2021.

         5.   The Court will hold a further video status conference on April 23, 2021 at 11:00
              a.m.

IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
